Citation Nr: 1421109	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-19 650	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a psychosis, depression, generalized anxiety disorder, and posttraumatic stress disorder (hereinafter acquired psychiatric disability).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.  His military occupational specialty was field medical technician; he did not receive any medals indicative of combat.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2013, the Board reopened and remanded the issue listed on the title page for the RO to consider the issue de novo, denied reopening of the issue of entitlement to service connection for a low back disability, denied entitlement to service connection for cervical spine disability, and denied entitlement to service connection for traumatic brain injury.  De novo consideration of the issue of entitlement to service connection for an acquired psychiatric disability was provided in an October 2013 supplemental statement of the case.

As the requested action has been complied with, there has been substantial compliance with the September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the enemy while serving on active duty.

2.  The competent evidence of record does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

3.  The Veteran does not have an acquired psychiatric disorder that is causally related to his active military service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by active military service, nor may a psychosis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in the February 2009 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the February 2009 letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

In cases, such as the present case, where most of the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

According to a January 2006 Formal Finding on the Unavailability of Service Records, unsuccessful attempts were made to obtain the Veteran's service treatment records from the Department of the Navy Records Management Center.  Telephone calls and letters to the Veteran informing him of the unavailability of his service treatment records were also noted.  According to a March 2007 Formal Finding on the Unavailability of Service Records, an attempt to obtain service treatment records dated from June 17, 1976 to June 17, 1977 from the Long Beach Naval Regional Medical Center did not produce any records.  There is evidence on file that letters were sent to the Veteran in January 2006 and March 2007 informing him of the unavailability of his service treatment records.  The Veteran was informed in a February 2009 letter from VA of other possible sources of evidence to support his claim, such as lay statements from people who knew him in service.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although no nexus opinion has been obtained in this case, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

There is no medical evidence of an acquired psychiatric disability until many years after service discharge and the evidence indicates that the Veteran did not incur an acquired psychiatric disability other than PTSD until after a post-service motor vehicle accident.  With respect to PTSD, an attempt to verify service stressors has been unsuccessful, and there is an April 2009 Memorandum on file in which it is noted that there is a lack of information required to verify a stressor.  Consequently, the Veteran has not presented evidence indicating a possible nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  
Analysis of the Claim

The Veteran seeks service connection for an acquired psychiatric disorder. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be presumed for certain chronic diseases, such as psychosis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. § 1101, 1112 (West 2002);  38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).
With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

However, VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  In this case, the Veteran was informed in a February 2009 letter from VA of other possible sources of evidence to support his claim, such as lay statements from people who knew him in service.  He was informed in the April 2010 Statement of the Case as to the above language in 38 C.F.R. § 3.304(f)(5).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

The only service treatment records on file are the Veteran's entrance medical history and medical examination reports, which do not contain any psychiatric complaints or findings.

After evaluation by E. Manring, M.D., in October 2003, the assessments included that the Veteran was depressed and talked a lot about suicide.

April 2004 treatment records from the University of Colorado Hospital Authority A. F. Williams Family Medicine Center reveal assessments that included chronic PTSD.

According to Swedish Medical Center records dated in August 2004, the Veteran was in a minor motor vehicle accident and complained of severe neck and back pain.

The Veteran was seen by the Denver Injury Evaluation and Treatment Center from August to November 2004.  In August 2004, the Veteran gave as history of multiple traumas incurred as a Navy Seal in service, including being shot and stabbed.  It was noted that he had a head injury with residual depression and memory loss as a result of a motor vehicle accident.

According to a November 2004 statement from R. K. Hall, a clinical social worker, the Veteran had significant symptoms of anxiety, depression, and anger; he reported a history of PTSD.  He said that he had been in a motor vehicle accident two months earlier.

The Veteran was provided a VA general medical evaluation in December 2004.  He gave a history of a motor vehicle accident in August 2004.  

VA treatment records for January and February 2005 include the diagnoses of major depression and panic disorder without agoraphobia.  The Veteran reported that he had seen a psychiatrist in service.  There was a physical finding of left hemisensory deficit probably due to cerebral contusion sustained during a recent motor vehicle accident.  The diagnosis in February 2005 included the Veteran's report of PTSD symptoms from childhood abuse.  He also reported a history of military sexual trauma of having been raped while in the Navy.  Following mental status evaluation, the diagnoses included recurrent major depression with psychotic features.  It was noted in May 2005 that it was unclear whether the Veteran met the criteria for PTSD and that his current symptoms did not support active PTSD.  The examiner thought a better diagnosis was anxiety, not otherwise specified.  

According to a March 2005 medical report from T. Cucich, M.D., the Veteran provided a history of significant childhood physical abuse primarily from his father.  Dr. Cucich diagnosed major depressive disorder, moderate, recurrent, with psychotic features; PTSD; rule out a generalized anxiety disorder; and rule out personality disorder, not otherwise specified.  According to Dr. Cucich, the Veteran's symptoms appeared to be characteristic of a PTSD disorder secondary to childhood trauma.  

In an August 2007 VA clinical report, the listed active problems were recurrent major depression; psychotic disorder, not otherwise specified; PTSD; and generalized anxiety disorder.

VA treatment records for December 2008 include a diagnosis of PTSD.

A March 2009 VA Aid and Attendance evaluation diagnosed PTSD.

According to an April 2009 Memorandum, there was a lack of information needed to help verify the Veteran's claimed stressors of a motor vehicle accident and a sexual assault.  

The Veteran's service personnel records do not show that he received medals or decorations that verify combat.  Further, the Veteran has not made any assertions that he has PTSD as a result of engaging in combat.  As there is no evidence that the Veteran engaged in combat, service connection for PTSD requires credible supporting evidence that a claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

VA records in the Veteran's claims file contain a diagnosis of PTSD.  The Board notes, however, that a diagnosis of PTSD, related to service, based on an examination which relied upon an unverified history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be determined whether there exists a stressor which has been verified from official sources or if there is credible supporting evidence from another source that a stressor claimed by the Veteran occurred.  In fact, the Board notes that at least one of the diagnoses of PTSD attributes it to childhood trauma rather than to service.

The Board observes that if a claimed stressor relates to combat, service department evidence that the Veteran engaged in combat, or received certain personal awards normally associated with combat, will be accepted (in the absence of evidence to the contrary) as conclusive evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If, however, the VA determines that the Veteran did not engage in combat with the enemy, as in this case, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Veteran has claimed service stressors of being in a motor vehicle accident and of sexual trauma.  While the question of whether a proven stressor is sufficient to support a diagnosis of PTSD is a medical question, the question of whether an alleged stressor actually occurred is a question for VA adjudicators.  Cohen.  Further, whether there is credible supporting evidence of a Veteran's account of a stressor is a question of fact and credibility to be determined by the Board. 

Although the Veteran has contended that he was in a motor vehicle accident in service, the record does not show any evidence of a motor vehicle accident until August 2004.  Moreover, when provided a general VA medical evaluation in December 2004, the Veteran only reported his 2004 motor vehicle accident.  Also on file is an April 2009 VA memorandum in which it is reported that the Veteran has failed to provide sufficient information to enable VA to verify either his claim of a motor vehicle accident or sexual trauma in service.  The Board would also note that the Veteran's contentions are not considered credible, as he falsely claimed on evaluation by Denver Injury Evaluation and Treatment Center in August 2004 that he was a Navy Seal who had been wounded in service.

The lack of sufficiently credible supporting evidence of a claimed stressor is the determinative factor in this case.  In short, all of the requirements for service connection for PTSD have not been fulfilled, and, consequently, entitlement to service connection for PTSD is not established. 

The Board has also considered whether further development of the claim should be conducted pursuant to new regulations.  VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).  

However, it has not alleged and the record does not suggest that his military service experiences are encompassed within the new regulation, as his stressors do not involve hostile military or terrorist activity.  For purposes of the revised provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The evidence also does not show that service connection for an acquired psychiatric disorder other than PTSD is warranted.  The initial notation of an acquired psychiatric disorder other than PTSD was not until October 2003, more than 26 years after discharge, when depression was noted.  There is also no medical evidence on file linking a psychiatric disability, to include psychosis, depression, or a generalized anxiety disorder, to service.

The lay statements on file have been taken into consideration in this case.  Although the Veteran is competent to report his subjective psychiatric symptoms, the Board finds that the Veteran, who has not been shown to have had any medical training, is not competent to opine as to whether he currently has an acquired psychiatric disability due to service, because the diagnosis of a psychiatric disability and the determination of etiology require medical expertise to determine.  Moreover, as noted above, the Veteran is not considered credible.  

Because all of the requirements for service connection are not shown, the Veteran does not have an acquired psychiatric disorder due to service.  The Board also finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


